Exhibit 32 CERTIFICATIONS I, Richard Surber, Chief Executive Officer of Nexia Holdings, Inc. (the “Registrant”), do hereby certify, pursuant to 18 U.S.C. '1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1)The Quarterly Report on Form 10-Q of the Registrant, to which this certification is attached as an exhibit (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. /s/ Richard Surber Richard Surber Chief Executive Officer August 19, 2008 I, Richard Surber, Chief Financial Officer of Nexia Holdings, Inc. (the “Registrant”), do hereby certify, pursuant to 18 U.S.C. '1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1)The Quarterly Report on Form 10-Q of the Registrant, to which this certification is attached as an exhibit (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. /s/ Richard Surber Richard Surber Chief Financial Officer August
